Hoh6rable Ed Guhn
Dls'trlctAttorney
Cameron, Texas
Dear Mr. Gunn:             Opinion No. O-5314
                           Re: Would a duly elected State or
                                county official be excluded
                                from~serving as a member of an
                                advisory board for registrahts:
                                Said official rendering such
                                services without compensation.
        We have given careful consideration to the question
propounded to us in your letter of May 14, 1943,,which reads
as follows:
        ."woulaa duly elected State or county offi-
    cial be excluded from serving as a member of an
    advisory board for registrants; said official
    rendering such services without compensation."
        As we understand the duties of "a member of an aavi-
sory board for registrants'!he does not hold a position of
honor, trust or profit under this State or the United States
within the contemplation of Section 33 of Article 16 or Sec-
tion 12, Article 16 of the State Constitution.
        As we understand the duties of "a member of an advi-
sory board for registrants" are simply to assist the regis-
trants in finding out what are theirrespective duties end
advise them how to comply with the various orders promulgated
by those in authority during the war. His acts and advice
are not binding upon anyone. He receives no pay therefor and
aswe understand, he acts purely In an advisory capacity, and
as a courtesy to the registrants who request his assistance.
The registrants are free to accept his advice or not as they
see fit.
          Per your request we enclose a copy of our Opinion Nor
O-4542.
                                                          ,

                                                              I




Eon. Ed Gum,   page 2         O-5314



                                Yours very truly
                              ATTORNEY GENERAL OF TEXAS

                                               -.   ..~

                               By s/George W. Bisrcus
                                    George W. Baficus
                                           Assistant
APPROVED JULY 2, 1943
s/titi.
      J. Fanning
(Aetlng) ATTORNEY GENEUL   OF TEXAS
Approved Opinion Commiti& By s/BWB Chairman